Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 04/02/2021.
Claims 1-5 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikosaka (Pub. No. 2017/0201102 A1).


Regarding claim 1, Hikosaka discloses:

An energy storage system for storing potential energy and providing a regulated output of electrical energy for powering an electrical load (see Fig. 1A, electricity storage 10, see Fig. 5A-5D), the system comprising: 
an array of storage capacitors including a plurality of storage capacitors coupled in series (see Fig. 1A, electricity storage 10, see Fig. 5A-5D); 
a balance control device operative to balance a voltage on each of the storage capacitors in the array (see Fig. 1A, electricity storage 10, controller 50, see par [0007]); 
an input control device adapted to receive an electrical power source input, wherein the input control device is operative to (see Fig. 1A, power source 21): 
charge the array of storage capacitors (see par [0002-0003], see par [0006-0009]); 
isolate the power source input from the array of storage capacitors when the input voltage falls below a total voltage of the storage capacitor array (see Fig. 1A, switch 23, see Fig. 6, S104, par [0058-0060]); and 
isolate the power source input from the array of storage capacitors when the input voltage is above a maximum total voltage of the of the storage capacitor array (see Fig. 1A, switch 23, see Fig. 6, S111, par [0058-0066]); 
an output power supply device having an input coupled to the storage capacitor array and operative to provide regulated power to an electrical load (see Fig. 1A, see par [0054], see par [0067-0068], self-discharge of the electricity storage elements….); and 
a power monitor device operative to electrically decouple the storage capacitor array from the electrical load when the total voltage of the storage capacitor array falls below a preset minimum level (see par [0090-0091], a terminal voltage difference between the electricity storage elements forming the parallel section P falls to or below a predetermine valued…, see par [0110]).

Regarding claim 2, Hikosaka discloses:
wherein the array of storage capacitors includes a plurality of capacitors coupled in parallel (see Fig. 1A, electricity storage 10, see Fig. 5A-5D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hikosaka (Pub. No. 2017/0201102 A1) further in view of Notscj (Pub. No. 2017/0085183 A1).

Regarding claim 3, Hikosaka fails to disclose:
wherein the output power supply is configured to provide regulated DC output power at a voltage greater than the total voltage of the storage capacitor array.
Thus, Notsci discloses:
wherein the output power supply is configured to provide regulated DC output power at a voltage greater than the total voltage of the storage capacitor array (see par [0155], buck converter 1810 decreases its duty cycle and powerates in reverse (boost) operation ….. capacitor Cstore to capacitor Cout …., see par [0175], see par [00195], a switched mode DC-DC converter and may operate in a buck mode when power is being transferred to secondary side energy storage 3006 from load 3002, and may operate in a boost mode when ….).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a two terminal circuit of Hikosaka to include an boost regulator in order to get output voltage higher than the total voltage of the storage capacitor (see Notsci par [00195]).

Regarding claim 4, Notsci to discloses:
wherein the output power supply is configured to provide regulated DC output power at a voltage that is less than the total voltage of the storage capacitor array (see par [0155], buck converter 1810 decreases its duty cycle and powerates in reverse (boost) operation ….. capacitor Cstore to capacitor Cout …., see par [0175], see par [00195], a switched mode DC-DC converter and may operate in a buck mode when power is being transferred to secondary side energy storage 3006 from load 3002, and may operate in a boost mode when ….).

Regarding claim 5, Notsci to discloses:
wherein the output power supply is operative to convert DC power from the storage capacitor array to regulated AC output power (see Fig. 13B, see par [0136]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851